 Case 3:17-cr-01012-LAB Document 117 Filed 02/05/21 PageID.574 Page 1 of 3




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     CASE NO. 17cr1012-LAB
11
                                     Plaintiff,
12                                                 ORDER DENYING MOTION FOR
                        vs.                        REDUCTION OF SENTENCE
13                                                 [Dkt. 97, 112]
14   RAFAEL JOSE
     QUINTANA-ALINDATO,
15
                                 Defendant.
16
17         In 2017 Rafael Jose Quintana-Alindato (“Quintana”) pled guilty to
18   transporting aliens for financial gain in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii),
19   (v)(II) and (a)(1)(B)(i). The Court imposed a total custodial sentence of
20   16 months, followed by 3 years of supervised release. Quintana violated the
21   terms of supervised release and received an additional 16 months custody. He
22   is scheduled to be released from Bureau of Prisons (“BOP”) custody on June
23   30, 2021.    He now moves for a reduction of sentence under 18 U.S.C.
24   § 3582(c)(1)(A) urging the Court to reduce his sentence to time served
25   because he suffers from end-stage hepatic cirrhosis. Alternatively, he requests
26   that he be allowed to serve the balance of his sentence in home confinement.
27         The Government opposes Quintana’s motion, arguing that his medical
28   condition alone does not constitute extraordinary and compelling reasons

                                             -1-
 Case 3:17-cr-01012-LAB Document 117 Filed 02/05/21 PageID.575 Page 2 of 3




1    warranting early release. The government downplays the risk that Quintana
2    will contract COVID-19 correctly pointing out that although the virus initially
3    spread through the federal prison system, BOP has since implemented
4    comprehensive precautionary measures that have been effective in protecting
5    inmates. The Government also maintains that early release poses a risk to the
6    safety of the community, and that consideration of the 18 U.S.C. § 3553(a)
7    factors weigh heavily against early release – especially the risk that Quintana
8    will reoffend.
9          Under 18 U.S.C. § 3582(c)(1)(A), a court may modify a defendant’s term
10   of imprisonment if it concludes that “extraordinary and compelling reasons”
11   warrant a reduction after considering the factors set forth in 18 U.S.C.
12   § 3553(a). United States v. Holden, 2020 WL 1673440, at *3 (D. Or. Apr. 6,
13   2020). Circumstances that may constitute “extraordinary and compelling
14   reasons” for a sentence reduction include “a serious physical or medical
15   condition… that substantially diminishes the ability of the defendant to provide
16   self-care within the environment of a correctional facility and from which he or
17   she is not expected to recover.” U.S.S.G. § 1B1.13, App. Note 1(A)(ii)(I).
18         While the Court doesn’t question Quintana’s medical concerns, it finds
19   that the § 3553(a) factors continue to support the imposition of his original
20   sentence. Quintana’s criminal record includes convictions for discharging a
21   firearm with gross negligence, burglary of a dwelling, corporal injury to a
22   spouse, vehicle theft, and arrests for numerous traffic violations. He has been
23   affiliated with the "Cartel Arellano Felix” (CAF) gang, admitting in the past to
24   being an associate of the gang and working for them. The need for deterrence
25   under § 3553(a)(2)(B) and the need to protect the public under § 3553(a)(2)(C)
26   are especially compelling here. Quintana’s serious and lengthy criminal history
27   weighs heavily against early release and predominates over considerations of
28   Quintana’s medical condition. Additionally, Quintana hasn’t shown that USP

                                          -2-
 Case 3:17-cr-01012-LAB Document 117 Filed 02/05/21 PageID.576 Page 3 of 3




1    Victorville is unable to safeguard his health during the remainder of his
2    sentence. To the contrary, the Court finds that Quintana’s medical conditions
3    can be appropriately managed by USP Victorville.
4         In sum, no “extraordinary and compelling reasons” have been
5    demonstrated to warrant a reduction of sentence.   Quintana’s    motion   for
6    early release is DENIED.
7         IT IS SO ORDERED.
8
9    Dated: February 5, 2021
10                                         HONORABLE LARRY ALAN BURNS
11                                         United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -3-
